      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 1 of 30 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

UL LLC, a Delaware Limited Liability
Company,

       Plaintiff,
                                                    JURY TRIAL DEMANDED
v.

7111495 CANADA INC., d/b/a ARIZER, a
Canadian Corporation, GREENLANE
HOLDINGS, INC., a Delaware Company,
GREENLANE HOLDINGS, LLC, a Delaware
Limited Liability Company, WAREHOUSE
GOODS LLC, a Delaware Limited Liability
Company, and VAPE WORLD
DISTRIBUTORS, a Canadian company.

       Defendants.



                                         COMPLAINT

       Plaintiff UL LLC (“UL” or “Plaintiff”) by and through its attorneys, brings this Complaint
against Defendants 711495 Canada Inc., d/b/a Arizer (“Arizer”), Greenlane Holdings, Inc.,
Greenlane Holdings LLC, Warehouse Goods, LLC and Vape World Distributors (Greenlane
Holdings, Inc., Greenlane Holdings LLC, Warehouse Goods, LLC, and Vape World Distributors
a referred to collectively as “Greenlane”) (all collectively “Defendants”) and alleges as follows:

                                   NATURE OF THE CASE

       1.      This is an action for trademark infringement, counterfeiting, and unfair competition

under the Federal Trademark Act of 1946, known as the Lanham Act, 15 U.S.C. § 1051, et seq.,

and violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/1 et seq., and

the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq., arising

from Defendant’s intentional, willful, and continuing infringement of UL’s well-known

certification and service marks, which UL has used continuously since at least 1906 in connection
                                               1
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 2 of 30 PageID #:2




with providing product testing and certification services.        Defendants’ willful infringement

through its unauthorized use of UL’s marks on Defendants’ smoke shop products causes a

likelihood of confusion in the marketplace, and has caused immediate and irreparable harm to UL

and its certification and service marks, as well as to consumers. UL seeks, among other things,

damages and an injunction prohibiting Defendants from its infringing use of the “UL” designation.

                                    UL AND DEFENDANTS

       2.      UL is a Delaware limited liability company located and doing business at 333

Pfingsten Road, Northbrook, Illinois 60062. UL is an affiliate of the UL family of companies,

which have tested, inspected, and certified products, and developed safety standards for over a

century. Some of the services offered by UL include: inspection, advisory services, education and

training, testing, auditing and analytics, certification software solutions, and marketing claim

verification. Plaintiff UL owns the well-known UL-in-a-circle certification mark and variations

thereof (the “UL Marks”).

       3.      711495 Canada Inc., d/b/a Arizer (“Arizer”) is a Canadian corporation with a

principal place of business at 391-55 Northfield Dr E, Waterloo, Ontario N2K 3T6, Canada. Upon

information and belief, Arizer distributed, sold and offered for sale smoke and vapor shop

products, including vaporizers and accessories, bearing counterfeit replicas of the UL Marks. On

information and belief, Arizer sold, distributed and offered these products for sale throughout the

United States, including through its online store at <arizer.com>. On information and belief,

Arizer is both a wholesaler and retailer, and sells products to consumers throughout the United

States, including in Illinois and this judicial district. On information and belief, Arizer ships its

products to customers in the United States from a facility located in Plainfield, Illinois.

       4.      Greenlane Holdings, Inc. is a Delaware corporation, with a principal place of


                                                  2
       Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 3 of 30 PageID #:3




business at 1095 Broken Sound Parkway NW #300, Boca Raton, Florida 33487. On information

and belief, Greenlane Holdings, Inc. bought products bearing counterfeit replicas of the UL Marks

from Arizer as well as other manufacturers and distributors (“Infringing Products”).1                        On

information and belief, Greenlane Holdings, Inc. distributed, sold and offered for sale Infringing

Products      throughout      the     United     States,     including      through      online     stores    at

<www.vapornation.com> and <www.vapeworld.com>. On information and belief, Greenlane

Holdings, Inc. sells and distributes products, including Infringing Products, to distributors and

retailers in Illinois and this judicial district.

        5.       Greenlane Holdings, LLC is a Delaware corporation, with a principal place of

business at 1095 Broken Sound Parkway NW #300, Boca Raton, Florida 33487. On information

and belief, Greenlane Holdings, LLC, bought Infringing Products from Arizer as well as other

manufacturers and distributors. On information and belief, Greenlane Holdings, LLC sold and

offered for sale Infringing Products throughout the United States, including through online stores

at <www.vapornation.com> and <www.vapeworld.com>. On information and belief, Greenlane

Holdings, LLC sells and distributes products to distributors and retailers in Illinois and this judicial

district.

        6.       Warehouse Goods, LLC is a Delaware limited liability company, with a principal

place of business at 1095 Broken Sound Parkway NW #300, Boca Raton, Florida 33487. On

information and belief, Warehouse Goods, LLC bought Infringing Products from Arizer as well

as other manufacturers and distributors. On information and belief, Warehouse Goods LLC sold

and offered for sale Infringing Products throughout the United States, including through online

stores at <www.vapornation.com> and <www.vapeworld.com>. On information and belief,


1
 “Infringing Products” includes every product sold by Defendants which bears a counterfeit UL mark, regardless of
whether UL has discovered that particular infringing product yet.
                                                       3
       Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 4 of 30 PageID #:4




Warehouse Goods, LLC sells and distributes products to distributors and retailers in Illinois and

this judicial district.

        7.       On information and belief, Vape World Distributors is a Canadian company having

a principal place of business at 340 Ridgeway Drive, Mississauga, Ontario LL 0A2. Vape World

Distributors imported and attempted to import Infringing Products. On information and belief,

Vape World Distributors bought Infringing Products from Arizer as well as other manufacturers

and distributors. On information and belief, Vape World Distributors sold and offered for sale

Infringing Products throughout the United States, including through online stores at

<www.vapornation.com> and <www.vapeworld.com>. On information and belief, Vape World

Distributors sells and distributes products to distributors and retailers in Illinois and this judicial

district.

        8.       On information and belief, Greenlane Holdings, Inc., Greenlane Holdings LLC,

Warehouse Goods LLC, and Vape World Distributors are affiliated companies. Greenlane

Holdings, Inc., Greenlane Holdings, LLC, Warehouse Goods LLC, and Vape World Distributors

are collectively referred to herein as “Greenlane.”

        9.       Arizer, Greenlane Holdings, Inc., Greenlane Holdings LLC, Warehouse Goods

LLC, and Vape World Distributors are collectively referred to herein as “Defendants.”

                                     JURISDICTION AND VENUE

        10.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1338(a) and (b) because the claims address federal questions concerning the Lanham Act, 15

U.S.C. § 1121, trademark infringement of federally registered trademarks pursuant to 15 U.S.C. §

1114, and federal unfair competition pursuant to 15 U.S.C. § 1125(a).

        11.      The Court has supplemental jurisdiction over the claims arising under the laws of


                                                  4
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 5 of 30 PageID #:5




the State of Illinois, pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related to

the federal subject-matter claims that they form part of the same case or controversy and derive

from a common nucleus of operative fact.

       12.     This Court has personal jurisdiction over Arizer because Arizer has transacted

business in the State of Illinois, made contracts substantially connected with this State, and

committed tortious acts within, and directed to, this State. Particularly, UL’s claims for trademark

infringement, counterfeiting, and unfair competition arise from harm sustained in the State of

Illinois, including, on information and belief, through the sale of Infringing Products to customers

located in Illinois through Arizer’s online store.       Upon information and belief, Arizer has

purposefully directed activity at the State of Illinois by transacting business within the State of

Illinois, including by shipping products to United States consumers from a facility located in

Illinois. On further information and belief, Arizer is causing tortious injury in the State of Illinois

by acts or omissions outside of the State of Illinois. Arizer has also directed its tortious activity at

UL, which is located in Illinois and suffers direct harm in Illinois as a result of Arizer’s actions.

       13.     This Court has personal jurisdiction over Greenlane (including each of the

“Greenlane” entities described above) because Greenlane has transacted business in the State of

Illinois, made contracts substantially connected with this State, and committed tortious acts within,

and directed to, this State. Particularly, UL’s claims for trademark infringement, counterfeiting,

and unfair competition arise from harm sustained in the State of Illinois, including, upon

information and belief, through the sale of Infringing Products to customers located in Illinois. On

information and belief, Greenlane has purposefully directed activity at the State of Illinois by

transacting business within the State of Illinois, including by selling Infringing Products to retailers

and other distributors located in Illinois. On further information and belief, Greenlane is causing


                                                   5
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 6 of 30 PageID #:6




tortious injury in the State of Illinois by acts or omissions outside of the State of Illinois, which

are directed at UL, which is located in Illinois and suffers injury in Illinois as a direct result of

Greenlane’s actions.

       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because, on

information and belief, a substantial part of the events or omissions giving rise to the claims

occurred and are occurring in this District.

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

A.     UL’S VALUABLE RIGHTS

       15.     Founded in 1894, the UL family of companies is one of the oldest certification

organizations in the United States. The UL family of companies have tested, inspected, and

certified products as well as developed safety standards for over a century.

       16.     UL’s services include testing and certifying that representative samples of products

satisfy applicable safety standards and providing follow-up testing and inspection services to

confirm that manufacturers are in compliance.

       17.     UL is a global independent safety science company offering certification,

validation, testing, inspection, advising, training, and auditing services for a variety of industries

around the globe.

       18.     UL owns the well-known UL-in-a-circle certification mark               and variations

thereof (the “UL Certification Marks”). UL also owns the service mark UL (the “UL Service

Mark”).

       19.     UL has been providing testing reports and certifying products that conform to UL’s

Standards for Safety since at least 1906. Since at least 1906, UL, including its affiliates and

predecessors, have continuously used the UL Service Mark in interstate commerce.


                                                  6
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 7 of 30 PageID #:7




       20.     UL, including its affiliates and predecessors, has been testing products and

authorizing use of the well-known UL Certification Marks on products that conform to UL’s

Standards for Safety in interstate commerce in the United States since at least 1937. UL’s

authorized customers have been using the UL Certification Marks on products offered for sale and

distributed in interstate commerce since 1937.

       21.     UL serves all members of the general public, including, but not limited to,

consumers, manufacturers, suppliers, retailers, vendors, trade groups, industry associations,

regulatory bodies, and governmental entities.

       22.     UL’s thousands of authorized customers have used UL’s well-known UL

Certification Marks on billions of household, consumer, commercial, and industrial products

including refrigeration equipment, lighting products, cable, wiring, building materials, life safety

vests, batteries and power packs for computers and consumer electronics, traffic signals,

sprinklers, cash registers, and many more.

       23.     Over the past century, UL, including its affiliates and predecessors, has promoted

recognition of its certification programs through a wide variety of marketing channels on a

national, regional, and local basis, including but not limited to television, radio, consumer and

trade newspapers, consumer and trade magazines, industry trade journals, promotional literature,

brochures, direct mail, email campaigns, and its interactive websites and webpages such as

<ul.com> and <safetysmart.com>. UL also promotes its UL Certification Marks and the UL

Service Mark through its participation in standards development activities, follow-up conformity

assessment and inspection services, community involvement, and safety science research.

       24.     As a result of UL’s extensive use of the UL Service Mark to promote its

certification programs, including standards development activities, follow-up conformity


                                                 7
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 8 of 30 PageID #:8




assessment and inspection services, community involvement, and safety science research, the UL

Service Mark and the UL Certification Marks have attained a national and global reputation for

technical expertise and integrity and have become symbols of trust and objectivity.

       25.     The UL Service Mark and the UL Certification Marks are well-known and

recognized by the general public, as well as by members of local, state and federal government

regulatory bodies and industry trade associations, as marks indicating testing, inspection,

validation, certification, training, advising, and auditing services originating with UL.

       26.     The UL Service Mark and the UL Certification Marks are renowned among the

general public as symbols of UL’s testing, inspection and certification services originating with

UL, and have been renowned since long before Greenlane began engaging in the conduct alleged

in this Complaint.

       27.     UL has duly and properly registered the UL Service Mark and the UL Certification

Marks in the United States Patent and Trademark Office (“USPTO”) on the Principal Register.

UL owns the following federally registered marks, among others. Copies of these registrations, or

their corresponding USPTO website pages, are attached as Exhibits 1 through 3.

             Mark                   Reg. No.              Exh                     Type


                                     782,589                1              Certification Mark




                                    2,391,140               2              Certification Mark


               UL                   4,201,014               3                 Service Mark



       28.     The federal trademark registrations referenced above are valid and subsisting, and

provide conclusive evidence of the right of UL to use the UL Service Mark and authorize the use
                                                 8
      Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 9 of 30 PageID #:9




of the UL Certification Marks in commerce.

       29.     UL certifies the products of others in a variety of industries (the “Certification

Services”) under its UL Certification Marks (Exhibits 1-2), and offers educational, business

advisory, product safety testing, and public safety services (the “UL Services”) under the UL

Service Mark (Exhibit 3).

       30.     Use and registration of the UL Certification Marks and the UL Service Mark

establish that UL has senior trademark rights in the UL Certification Marks and the UL Service

Mark, and consequently there is no question of priority of rights, as such priority belongs to UL.

       31.     UL’s United States Trademark Registrations referenced above are incontestable

under 15 U.S.C. § 1115(b). As such, UL’s incontestable federal trademark registrations confer

exclusive use of the UL Certification Marks and UL Service Mark throughout the United States in

connection with the UL Certification Services.

       32.     UL has extensively used the UL Service Mark and has advertised, promoted, and

offered the UL Services under the UL Service Mark in interstate commerce through various

channels of trade. As a result, the customers and potential customers of UL, and the public in

general, have come to know and recognize the UL Service Mark as identifying the UL Services as

services of the highest quality offered by UL, and associate the UL Service Mark with the UL

Services. UL has thus built up extensive and invaluable goodwill in connection with the sale of

its services offered under its UL Service Mark.

B.     UL’S PRODUCT CERTIFICATION PROCESS

       33.     Manufacturers may seek UL certification and listing in the UL certification

directory by submitting representative samples for evaluation and/or testing. UL will examine

these representative samples to determine whether they comply with the applicable safety,


                                                  9
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 10 of 30 PageID #:10




performance or other standards.

         34.      If the representative samples comply with the applicable standard, and the

manufacturer has adequate procedures in place to ensure that its production runs will be consistent

with those representative samples, UL may authorize the manufacturer to affix the UL

Certification Mark to that product and to advertise that product as being UL Certified.

         35.      When a manufacturer’s product has been found eligible for UL certification, the

product is subject to UL’s follow-up services whereby representatives of UL will make random,

unannounced visits to the factory a few times per year to audit the means the manufacturer uses to

determine the product’s continued compliance with UL’s requirements (“Follow-Up Services”).

The manufacturer’s use of the UL Certification Mark is the manufacturer’s representation that the

product is in compliance with UL’s requirements and subject to UL’s Follow-Up Services.

C. DEFENDANTS’ WRONGFUL CONDUCT

         36.      Electronic cigarettes and vaporizers have become popular consumer items in the

past decade. Alongside their increasing popularity, reports of electronic cigarettes and vaporizers

catching on fire have also increased.2 Unsafe electronic cigarettes and vaporizers have exploded

in customers’ mouths and have killed at least two people.3

         37.      In 2017, UL released a safety standard UL 8139 to specifically evaluate the safety,

heating, battery, and charging systems for electronic cigarettes and vaporizers, for electrical and

fire hazards. UL has been working with several electronic cigarette manufacturers to certify

products that meet this standard. Unfortunately, manufacturers and distributors like Arizer and


2
    See, e.g.,       https://www.fda.gov/tobaccoproducts/labeling/productsingredientscomponents/ucm539362.htm;
https://www.news10.com/news/local-news/local-middle-school-evacuated-due-to-e-cig-explosion/1852125423; and
https://www.washingtonpost.com/health/2019/02/05/vape-pen-kills-man-after-exploding-his-mouth/.
3
  “The incidents involving severe injuries occurred while the e-cigarette device was in the victim’s mouth, in very
close proximity to their face, in a pocket. This inherent intimacy with the device is what makes the e-cigarette a hazard
unique among consumers products.” Id.
                                                          10
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 11 of 30 PageID #:11




Greenlane have been claiming their products are certified by UL when, in fact, they are not.

       38.     On information and belief, because the highly publicized safety issues related to

electronic cigarettes and vaporizers, many unscrupulous manufacturers responded to this negative

press by falsely claiming that their electronic cigarettes, vaporizers, and related accessories, were

“UL Certified.”

       39.     Arizer is among those manufacturers that began affixing a mark that is identical to

or substantially indistinguishable from the UL Certification Marks (the “Counterfeit Mark”).

       40.     Greenlane purchased products from Arizer as well as and other manufacturers and

distributors that contained the Counterfeit Mark.        On information and believe, Greenlane

specifically looked for the UL mark because it would give its customers and consumers a (false)

sense of safety.

       41.     Defendants used or are using the Counterfeit Mark to falsely suggest that their

goods are certified by UL. Specifically, Defendants have used or are using a Counterfeit Mark on

several different types of products, including electronic cigarettes and vaporizers. The Infringing

Products have been offered for sale by Defendants nationwide through Defendants’ websites via

online ordering, and through nationwide distribution to retail stores.

       42.     Representative samples of Defendants’ unauthorized use of the Counterfeit Mark

on some products are shown below and attached as Exhibit 4:




                                                 11
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 12 of 30 PageID #:12




       43.    While the products pictured above are Arizer products, Greenlane has distributed

Infringing Products from other manufacturers, including at least AFG, KandyPens, and DaVinci,

and potentially other manufacturers. Further, while UL has reached settlement agreements with

                                             12
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 13 of 30 PageID #:13




AFG and KandyPens, the fact that Greenlane distributed Infringing Products from a several

different manufacturers demonstrates a pattern of willful disregard for UL’s trademark rights – as

well as its willful disregard for the safety of consumers.

       44.     Greenlane has consistently refused to accept any responsibility for its distribution

of millions of dollars of products bearing the Counterfeit Mark. There is no genuine dispute that

Greenlane has sold millions of dollars of products bearing counterfeit UL marks, and there is strict

liability for selling counterfeit goods under U.S. law. Greenlane could have easily avoided selling

millions of dollars of goods bearing counterfeit UL marks by checking UL’s publicly-available

online database and comparing the information found there to the information provided by the

manufacturers selling products to Greenlane. Greenlane made no effort to do so, at least in 2017

and 2018. Accordingly, while Greenlane consistently attempts to shift blame to its suppliers,

Greenlane should have known better (and, on information and belief, did know better) than to

simply accept the markings on its products as genuine.

       45.     Each of the Infringing Products bears a UL Certification Mark representing to

customers that Defendants’ products are certified by UL, when in fact they are not.

       46.     Defendants’ use of the Counterfeit Mark is identical to and confusingly similar to

the UL Certification Marks in appearance, sound, meaning, and commercial impression.

       47.     Defendants’ use of the Counterfeit Mark falsely suggests that the Defendants’

goods have been authorized or certified by UL.

       48.     Defendants’ use of the Counterfeit Mark trades off the goodwill of the UL Service

Mark and UL Certification Marks and is without permission or license from UL.

       49.     Defendants advertise and sell their goods in commerce using the Counterfeit Mark.

       50.     Defendants’ goods associated with the Counterfeit Mark have not been certified by


                                                 13
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 14 of 30 PageID #:14




UL as complying with any safety requirements, and as such, may place the health and safety of

the user at risk.

        51.     Defendants’ infringement has at all times been knowing and willful.

        52.     Defendant Arizer was on constructive notice of the UL Certification Marks and the

UL Service Mark by virtue of their federal registration. Arizer deliberately placed the UL marks

on their products (or directed their manufacturer to place the UL Marks on their products) and

misrepresented the products as being UL certified. Arizer knew that it never asked UL for

permission to use any of the UL Marks, and knew it had no authority to place UL Marks on its

products, or to direct someone else to place UL Marks on its products. Arizer knew that UL never

authorized Arizer to make any use of the UL Marks. Arizer nevertheless used the UL Marks in

association with their electronic cigarette, vaporizers and other products.

        53.     Arizer and Greenlane were caught using counterfeit UL Marks at least as early as

December 2017 when U.S. Customs and Border Protection (“CBP”) seized some of Arizer’s

Infringing Products. A copy of the notice sent to UL regarding this seizure is attached as Exhibit

5. Despite this knowledge, Arizer and Greenlane continued selling and distributing Infringing

Products.

        54.     Arizer and Greenlane were caught using counterfeits of the UL Marks again in

January 2018 when CBP seized another shipment of Infringing Products. A copy of the notice

sent to UL regarding this seizure is attached as Exhibit 6. Despite this, Arizer and Greenlane

continued selling and distributing Infringing Products. Particularly, Arizer kept distributing Arizer

products bearing Counterfeit Marks, and Greenlane kept distributing at least Arizer, AFG,

Kandypens, and DaVinci products bearing Counterfeit Marks.

        55.     UL issued another warning to Arizer on June 29, 2018, when UL sent Arizer a letter


                                                 14
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 15 of 30 PageID #:15




demanding that Arizer immediately and permanently cease and desist from any further importing,

exporting, manufacturing, purchasing, selling, offering for sale, distributing and advertising of any

and all products bearing UL marks that have not been tested and certified by UL. A copy of that

letter is attached as Exhibit 7. On information and belief, Arizer made Greenlane aware of this

letter.

          56.   On July 19, 2018, Arizer falsely claimed they first became aware of their

infringement of the UL marks in March 2018, and falsely claimed they had ceased use of the UL

marks on their product packaging as of April 2018. A copy of that letter is attached as Exhibit 8.

On information and belief, Greenlane was aware of Arizer’s letter, and of the false nature of the

claims made therein.

          57.   Contrary to Arizer’s claims they had ceased unauthorized use of the UL marks in

April 2018, UL’s investigators purchased Arizer-branded products bearing counterfeit UL marks

in May 2018, and CBP advised UL that further shipments of Arizer branded products bearing

counterfeit UL marks were entering the United States as late as July 2018.

          58.   Despite information from both CBP and UL, Defendant Arizer and its distributors

and retailers, including Greenlane, continued to distribute, offer for sale, and sell electronic

cigarettes, vaporizers and other products bearing Counterfeit Marks.

          59.   On information and belief, despite warnings from both CBP and UL, Arizer and

Greenlane made no attempt to cease any pending shipments of Arizer branded products bearing

counterfeit UL marks to the U.S., or to recall any Arizer branded products bearing counterfeit UL

marks from their distributors and retailers.

          60.   On information and belief, Arizer knew or had reason to know of the UL

Certification Marks and the UL Service Mark at the time Arizer commenced use of the Counterfeit


                                                 15
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 16 of 30 PageID #:16




Mark.

        61.    On information and belief, at least as recently as 2018 Greenlane had never verified

whether any of its suppliers had actually been authorized to apply UL Marks to their products. At

all times, Greenlane could have reviewed information available in UL’s online public database, or

could have simply called UL, to confirm that the products it was selling were actually certified.

Greenlane never did so, even though it had reason to believe the marks were not genuine.

        62.    Greenlane has demonstrated a pattern of willful disregard of UL’s certification

marks. Despite knowing that counterfeit UL Marks were a rampant problem in the vaporizer

industry, Greenlane did not take appropriate steps to ensure the products it was selling bearing UL

Marks in fact had genuine UL Marks.

        63.    On information and belief, both Arizer and Greenlane sold products which had

other false, fraudulent, or counterfeit certification marks, such as FCC, RoHS, and CE marks.

Particularly, Arizer and other manufacturers applied these marks to their products without any

regard to whether the products actually complied with these specifications, and Greenlane happily

sold these products with false and misleading certifications.

        64.    On information and belief, Arizer intentionally adopted the counterfeit UL Marks

so as to create consumers confusion and traffic off of UL’s reputation and goodwill under the UL

Certification and UL Service Mark.

        65.    On information and belief, Greenlane learned that vaporizer products bearing

counterfeit UL Marks were a problem in the vaporizer industry at least as early as December 17,

when it learned U.S. Customs and Border Protection had detained Arizer products.

        66.    On information and belief, despite receiving this information from CBP, Greenlane

made no effort to inspect the rest of its inventory for counterfeit UL Marks. Had Greenlane done


                                                16
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 17 of 30 PageID #:17




so, it would have discovered additional products which bore counterfeit UL Marks.

        67.     UL sent Greenlane a letter dated March 28, 2019 demanding that Greenlane cease

and desist from any further importing, exporting, manufacturing, purchasing, selling, offering for

sale, distributing, and advertising of any and all products bearing UL Marks that have not been

tested and certified by UL, including products supplied by AFG Distribution, Inc. and Arizer. A

copy of that letter is attached as Exhibit 9.

        68.     After receiving that letter, Greenlane did not make adequate efforts to inspect its

inventory for other products bearing counterfeit UL Marks. Had Greenlane done so, it would have

discovered additional products, including Kandypens, Inc., and Organicix, LLC / Davinci products

which bore counterfeit UL Marks.

        69.     Later, UL informed Greenlane that Kandypens products sold and distributed by

Greenlane also bore counterfeit UL Marks. Once again, Greenlane made no immediate effort to

inspect its inventory for other products bearing counterfeit UL Marks. Had Greenlane done so, it

would have discovered additional products which bore counterfeit UL Marks, including the

Organicix / Davinci products. On information and belief, there are yet additional products bearing

Counterfeit Marks that were being sold by Greenlane at that time.

        70.     At all relevant times, Greenlane could have implemented reasonable due diligence

procedures to ensure the products it was importing, selling, offering for sale, and distributing bore

genuine UL marks. On information and belief, Greenlane did not have adequate procedures in

place when it learned of products bearing counterfeit UL marks the first, second, or third time. On

further information and belief, Greenlane never implemented adequate due diligence procedures.

        71.     On information and belief, Greenlane first inspected its inventory for UL Marks on

mid-2019. Greenlane identified additional products bearing UL marks, but did not take adequate


                                                 17
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 18 of 30 PageID #:18




steps to determine whether those marks were genuine. Greenlane continued selling those products

without having adequately confirmed whether the marks are genuine.

        72.     On information and belief, Greenlane purposely and willfully did not inspect its

inventory so that it would not discover other products bearing counterfeit UL marks.

        73.     On information and belief, Greenlane intentionally continued selling products

bearing a Counterfeit Mark so as to create consumer confusion and traffic off of UL’s reputation

and goodwill under the UL Certification Marks and UL Service Mark.

        74.     Greenlane and Arizer have also behaved willfully in responding to UL’s attempts

to resolve this matter short of litigation. Arizer provided a number of statements regarding the

quantity of products bearing counterfeit UL Marks sold, the distribution of those products, and its

efforts to mitigate the distribution of those products which were misleading and/or incomplete.

When asked to provide information regarding all products bearing UL marks in its inventory,

Greenlane provided only a tiny handful of documents, refused to provide sourcing information

necessary to authenticate the UL marks on a product, and attempted to pass off “profits” as “sales.”

Further, what little information Greenlane has provided strongly conflicts with the (lesser) sales

figures Arizer has provided. UL has given both parties several opportunities to reach a good-faith

resolution of this matter short of litigation, but both parties’ ongoing refusal to provide full

disclosure of the scope of their infringing behavior, and ongoing refusal to accept responsibility

for their actions, has rendered this action necessary.

                                             COUNT ONE

                     (Federal Trademark Infringement – 15 U.S.C. § 1114)

        75.     UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.


                                                 18
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 19 of 30 PageID #:19




        76.    Defendants’ Counterfeit Mark is identical to or substantially indistinguishable from

the UL Certification Marks and UL Service Mark in appearance, sound, meaning, and commercial

impression, such that the use thereof is likely to cause (i) confusion, mistake, and deception as to

the certification of Defendants’ products, (ii) the public to be confused, deceived, and to assume

erroneously that Defendants’ products have been certified by UL or that Defendants are in some

way connected with, licensed, authorized, certified by, or affiliated with UL, and (iii) irreparable

injury and damage to UL and to the goodwill and reputation symbolized by the UL Certification

Marks and the UL Service Mark.

        77.    Likelihood of confusion is enhanced by the fact that the UL Certification Marks

and the UL Service Mark are strong, well-known, and entitled to a broad scope of protection.

        78.    Likelihood of confusion is also enhanced by the fact that the Counterfeit Mark, the

UL Certification Marks and the UL Service Mark prominently incorporate the key component

“UL.”

        79.    UL’s United States Trademark Registrations set out above provide, at the very least,

constructive notice to Greenlane of the rights of UL in and to the UL Certification Marks and the

UL Service Mark.

        80.    Defendants’ use of the Counterfeit Mark in connection with the Defendants’

electronic cigarettes, vaporizers, and other products, is likely to cause confusion, mistake, or

deception of consumers as to the authorization or certification of the goods, in violation of the

Lanham Act, including but not limited to 15 U.S.C. § 1114.

        81.    Consumers are likely to purchase or engage Defendants’ electronic cigarettes,

vaporizers, and other products, being offered under the Counterfeit Mark, believing them to have

been certified by UL, thereby resulting in a loss of goodwill and economic harm to UL.


                                                19
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 20 of 30 PageID #:20




       82.     On information and belief, Defendants intentionally used the Counterfeit Mark so

as to create consumer confusion and traffic off of UL’s reputation and goodwill under the UL

Certification Marks and the UL Service Mark. Defendants have recklessly placed electronic

cigarettes, vaporizers and other products into the marketplace which purport to have been tested

by UL under appropriate safety standards, when in fact UL never performed any such testing on

the products that Defendants are selling.

       83.     UL is informed and believes, and alleges that Defendants have derived unlawful

gains and profits from their infringing use of the Counterfeit Mark.

       84.     The goodwill of UL’s business under the UL Certification Mark and UL Service

Mark is of great value, and UL will suffer irreparable harm should Defendants’ infringement be

allowed to continue to the detriment of the trade reputation and goodwill of UL for which damage

UL cannot be adequately compensated at law.

       85.     UL has no control over whether the goods offered by Defendants meet the

requirements of UL’s safety standards. Thus, the great value of the UL Certification Marks and

the UL Service Mark is subject to damage by an entity it cannot control.

       86.     Unless Defendants’ are enjoined by this Court from so doing, UL will continue to

suffer irreparable harm and injury to its goodwill and reputation.

       87.     On information and belief, Defendants have engaged in acts of infringement, with

knowledge of UL’s exclusive rights in and to the UL Certification Marks and the UL Service Mark

in connection with the Certification Services and the UL Services, and Defendants continue in

such acts of intentional infringement, thus entitling UL to an award of treble damages,

disgorgement of Defendants’ profits, and attorneys’ fees and costs in bringing and maintaining

this action, pursuant to Section 35(b) of the Lanham Act, 15 U.S.C. § 1117(b).


                                                20
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 21 of 30 PageID #:21




                                             COUNT TWO

                      (Counterfeit of Registered Mark – 15 U.S.C. § 1114)

        88.     UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.

        89.     UL owns valid and incontestable United States Trademark Registrations for its UL

Certification Marks, as set out above.

        90.     Well before any of Defendants’ actions complained of herein were committed, UL

had continuously used the UL Certification Marks throughout the United States in connection with

its Certification Services.

        91.     Defendants’ use a non-genuine version of the UL Certification Marks and UL

Service Mark that is identical to, or substantially indistinguishable from, the UL Certification

Marks and UL Service Mark.

        92.     The UL Certification Marks are registered on the Principal Register as a

certification mark, and Defendants are intentionally using the Counterfeit Mark to falsely suggest

that UL has certified Defendants’ electronic cigarettes, vaporizers and other products.

        93.     UL did not authorize Defendants’ use of the Counterfeit Mark, and such

unauthorized use of the UL Certification Marks and UL Service Mark is likely to confuse

consumers into falsely believing that Defendants’ electronic cigarettes, vaporizers and other

products are certified by UL when, in fact, they are not.

        94.     Defendants’ use of the Counterfeit Mark without consent from UL was and is a

willful and intentional infringement of UL’s registered UL Certification Marks and UL Service

Mark.

        95.     Defendants have profited from their acts of infringement. UL is entitled to recover


                                                21
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 22 of 30 PageID #:22




Defendants’ profits arising from the infringement, any damages sustained by UL arising from said

infringement, as well as the costs of this action. UL also is entitled to an enhanced award of profits

and/or damages to fully and adequately compensate it for Defendants’ infringement. At its

election, UL also is entitled to statutory damages.

        96.     Defendants have caused and, unless enjoined by this Court, will continue to cause

irreparable injury to UL that is not fully compensable in monetary damages. UL is therefore

entitled to a permanent injunction enjoining and restraining Defendants from use of the UL

Certification Marks and UL Service Mark or any other mark that is confusingly similar to the UL

Certification Marks and the UL Service Mark.

                                      COUNT THREE
              (Federal Unfair Competition and False Designation of Origin and
                False and Misleading Representations – 15 U.S.C. § 1125(a))

        97.     UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.

        98.     Defendants’ use of the Counterfeit Mark constitutes unfair competition and a false

designation of origin or false or misleading description or representation of fact, which is likely to

deceive customers and prospective customers into believing that Defendants’ electronic cigarettes,

vaporizers, and other products offered for sale under Defendants’ Counterfeit Mark have been

certified by UL, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        99.     Defendants’ actions cause or are likely to cause confusion or mistake among the

public as to the testing and certification of Defendants’ electronic cigarettes, vaporizers and other

products offered for sale bearing Defendants’ Counterfeit Mark, or to confuse the public into

believing that Defendants’ electronic cigarettes, vaporizers and other products are otherwise

affiliated, connected, associated with, or sponsored by UL, in violation of Section 43(a) of the


                                                 22
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 23 of 30 PageID #:23




Lanham Act, 15 U.S.C. § 1125(a).

         100.   UL has no control over the nature and quality of Defendants’ electronic cigarettes,

vaporizers and other products offered for sale bearing the Counterfeit Mark. Any failure, neglect,

or default of Defendants in providing goods has reflected, and will continue to reflect, adversely

on UL.

         101.   On information and belief, Defendants intentionally adopted and used the

Counterfeit Mark so as to create consumer confusion and traffic off of UL’s reputation and

goodwill under the UL Certification Marks and the UL Service Mark.

         102.   UL is informed on, believes and alleges that Defendants have derived unlawful

gains and profits from its infringement of the UL Certification Marks and the UL Service Mark.

         103.   The goodwill of UL’s business under the UL Service Mark is of great value, and

UL will suffer irreparable harm should Defendants’ infringement be allowed to continue to the

detriment of the trade reputation and goodwill of UL for which damage UL cannot be adequately

compensated at law.

         104.   UL has no control over the quality of electronic cigarettes, vaporizers and other

products offered by Defendants. Thus, the value of the UL Certification Marks and the UL Service

Mark is subject to damage by entities and individuals it cannot control. Unless enjoined by this

Court from doing so, Defendants will continue to engage in acts of unfair competition, false

representation and designation, to the irreparable damage and injury of UL.

         105.   On information and belief, Defendants have engaged in acts of unfair competition,

false representation and designation, with knowledge of the exclusive rights of UL in and to the

UL Certification Marks and the UL Service Mark, and Defendants continue in such acts of unfair

competition and intentional false representation and designation, thus entitling UL to an award of


                                                23
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 24 of 30 PageID #:24




its actual damages, disgorgement of Defendants’ profits, and attorneys’ fees and costs in bringing

and maintaining this action, pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                         COUNT FOUR
                       (Deceptive Trade Practices 815 ILCS 510/1 et seq.)

        106.    UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.

        107.    The above-described conduct of Defendants constitutes deceptive trade practices in

violation of 815 ILCS 510/1 et seq. insofar as it:

                (a) passes off goods or services as those of another;

                (b) causes likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval, or certification of goods or services;

                (c) causes likelihood of confusion or of misunderstanding as to affiliation,

connection, or association with or certification by another;

                (d) represents that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

approval, status, affiliation, or connection that he or she does not have; and

                (e) represents that goods or services are of a particular standard, quality, or grade;

        108.    Defendants’ conduct constitutes deceptive trade practices in that their conduct in

trade and commerce use and employ practices set out in Section 2 of the Uniform Deceptive Trade

Practices Act, 815 ILCS 510/2, and/or constitute the use and/or employment of deception, fraud,

false pretense, false promise, misrepresentation and/or the concealment, suppression and/or

omission of a material fact, with an intent that others rely on the concealment, suppression or

omission of such material act.

        109.    Defendants have engaged in the above-described conduct willfully and deliberately

                                                  24
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 25 of 30 PageID #:25




and with full knowledge of UL’s rights.

        110.    Defendants’ aforesaid conduct has caused and, unless and until such conduct is

restrained and enjoined by this Court, will continue to cause great, immediate, and irreparable

injury to UL, including irreparable injury to its reputation and goodwill.

        111.    As the direct and proximate result of Defendants’ statutory violations and other

wrongful conduct, UL has suffered and will continue to suffer actual injury and the loss of money

in an amount to be proven at trial.

        112.    Defendants have realized revenue and profits by virtue of their wrongful conduct

that they otherwise would not have obtained and to which they are not entitled.

        113.    UL has no adequate remedy at law for Defendants’ wrongful conduct.

                                     COUNT FIVE
         (Consumer Fraud and Deceptive Business Practices 815 ILCS 505/1 et seq.)

        114.    UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.

        115.    The above-described conduct of Defendants constitutes deceptive business

practices in violation of 815 ILCS 505/1 et seq. insofar as it:

                (a) passes off goods or services as those of another;

                (b) causes likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval, or certification of goods or services;

                (c) causes likelihood of confusion or of misunderstanding as to affiliation,

connection, or association with or certification by another;

                (d) represents that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

approval, status, affiliation, or connection that he or she does not have; and

                                                 25
     Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 26 of 30 PageID #:26




                (e) represents that goods or services are of a particular standard, quality, or grade;

        116.    Defendants’ wrongful conduct stated above constitutes deceptive business practices

in violation of 815 ILCS 505/2.

        117.    Defendants have engaged in the above-described conduct willfully and deliberately

and with full knowledge of UL’s rights.

        118.    Defendants’ aforesaid conduct has caused and, unless and until such conduct is

restrained and enjoined by this Court, will continue to cause great, immediate, and irreparable

injury to UL, including irreparable injury to its reputation and goodwill.

        119.    As the direct and proximate result of Defendants’ statutory violations and other

wrongful conduct, UL has suffered and will continue to suffer actual injury and the loss of money

in an amount to be proven at trial.

        120.    Defendants have realized revenue and profits by virtue of their wrongful conduct

that they otherwise would not have obtained and to which they are not entitled.

        121.    UL has no adequate remedy at law for Defendants’ wrongful conduct.

         ALLEGATIONS OF DAMAGE COMMON TO ALL CLAIMS FOR RELIEF

        122.    UL repeats and realleges each and every allegation contained in the preceding

paragraphs as if set forth herein in full.

        123.    UL has suffered, is suffering, and will continue to suffer irreparable harm and

damage as a result of Defendants’ wrongful conduct. Defendants will, unless restrained and

enjoined, continue to act in the unlawful manner complained of herein, all to the irreparable

damage of the business and reputation of UL. UL’s remedy at law is not adequate to compensate

it for the injuries suffered and threatened.

                                        PRAYER FOR RELIEF


                                                  26
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 27 of 30 PageID #:27




   WHEREFORE, UL respectfully prays the Court:

          A.   Enter a judgment in favor of UL and against Defendants on all Counts alleged

herein;

          B.   Designate this action an exceptional case entitling UL to an award of its reasonable

attorneys’ fees incurred as a result of this action, pursuant to 15 U.S.C. § 1117;

          C.   Issue permanent injunctive relief against Defendants, and each of them, and their

respective officers, agents, representatives, servants, employees, attorneys, successors and assigns,

and all others in active concert or participation with Defendants, enjoining and restraining them

from:

               (i)     imitating, copying, or making any other infringing use of the UL Service

Mark and the UL Certification Marks by the Defendants’ Counterfeit Mark, and any other mark

now or hereafter confusingly similar to the UL Service Mark or the UL Certification Mark;

               (ii)    manufacturing,     assembling,     producing,    distributing,   offering   for

distribution, circulating, selling, offering for sale, advertising, importing, promoting, or displaying

any simulation, reproduction, counterfeit, copy, or colorable imitation of the UL Service Mark, the

UL Certification Marks, Defendants’ Counterfeit Mark, or any mark confusingly similar thereto;

               (iii)   using any false designation of origin or false description or statement that

can or is likely to erroneously lead the trade or public or individuals to believe that any good has

been provided, produced, distributed, offered for distribution, circulated, sold, offered for sale,

imported, advertised, promoted, displayed, licensed, sponsored, approved, or authorized by or for

UL, when such is not true in fact;

               (iv)    using the names, logos, or other variations thereof of the UL Service Mark,

the UL Certification Marks, or Defendants’ Counterfeit Mark in any of Defendants’ trade or


                                                  27
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 28 of 30 PageID #:28




corporate names;

               (v)     engaging in any other activity constituting an infringement of the UL

Service Mark, the UL Certification Marks, or of the rights of UL in, or right to use or to exploit

the UL Service Marks and the UL Certification Marks; and

               (vi)    assisting, aiding, or abetting any other person or business entity in engaging

in or performing any of the activities referred to in subparagraphs (i) through (v) above;

       D.      Order Defendants, at their own expense, and subject to review by UL, to recall all

products and marketing, promotional, and advertising materials that bear or incorporate

Defendants’ Counterfeit Mark, or any mark confusingly similar to the UL Certification Marks or

the UL Service Mark, which have been manufactured, distributed, sold, or shipped by Defendants

or on their behalf, and to reimburse all customers from which said materials are recalled;

       E.      Order Defendants to immediately produce and turn over to UL’s counsel, all

products, labels, signs, prints, packages, molds, plates, dies, wrappers, receptacles, and

advertisements in their possession or under its control, bearing the Defendants’ Counterfeit Mark,

and/or any simulation, reproduction, copy, or colorable imitation thereof, and all plates, molds,

matrices, and any other means of making the same;

       F.      Order Defendants to immediately supply UL with a complete list of entities to

whom they distributed and/or sold products falsely bearing the UL Certification Mark as well as

complete information regarding the sourcing and manufacture of Defendants’ products bearing the

Counterfeit Mark;

       G.      Order expedited discovery to commence immediately;

       H.      Order Defendants to publish notice to all customers or members of the trade who

may have seen or heard of Defendants’ use of Defendants’ Counterfeit Mark, as well as to the


                                                 28
    Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 29 of 30 PageID #:29




appropriate regulatory bodies, which notice shall disclaim any connection with UL and shall advise

them of the Court’s injunction order and of Defendants’ discontinuance from all use of

Defendants’ Counterfeit Mark;

       I.      Order Defendants to file with this Court and to serve upon UL within thirty (30)

days after service upon Defendants of an injunction in this action, a written report by Defendants,

under oath, setting forth in detail the manner in which Defendants have complied with the

injunction;

       J.      Order Defendants to pay the costs of corrective advertising and any public,

regulatory or other notices issued by UL;

       K.      Order Defendants to hold in trust, as constructive trustees for the benefit of UL,

their profits obtained from their provision of the Defendants’ electronic cigarettes and vaporizers

offered for sale under Defendants’ Counterfeit Mark;

       L.      Order Defendants to provide UL a full and complete accounting of all amounts due

and owing to UL as a result of Defendants’ illegal activities;

       M.      Order Defendants to pay the general, special, actual, and statutory damages of UL

as follows:

               (i)     UL’s damages and Defendants’ profits pursuant to 15 U.S.C. § 1117(a),

trebled pursuant to 15 U.S.C. § 1117(b) for Defendants’ willful violation of the federally registered

trademarks of UL; and

               (ii)    If UL so elects, statutory damages of up to $2,000,000 per counterfeit mark,

per type of product sold, offered for sale, or distributed, pursuant to 15 U.S.C. § 1117(c);

       N.      Order Defendants to pay to UL both the costs of this action and reasonable

attorneys’ fees incurred by UL in prosecuting this action, pursuant to 15 U.S.C. § 1117(a);


                                                 29
   Case: 1:20-cv-05308 Document #: 1 Filed: 09/09/20 Page 30 of 30 PageID #:30




      O.     Award UL its prejudgment interest; and

      P.     Award such other and further relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

      UL hereby demands a trial by jury of all triable issues raised by this Complaint.



DATED: September 9, 2020                    GREENBERG TRAURIG, LLP

                                            By: /s/ Cameron M. Nelson
                                               Cameron M. Nelson
                                               Jacqueline Brousseau
                                               Maja Sherman
                                               GREENBERG TRAURIG, LLP
                                               77 West Wacker Drive
                                               Suite 3100
                                               Chicago, IL 60601
                                               (312) 456-8400

                                               brousseauj@gtlaw.com

                                               Attorneys for Plaintiff UL LLC




                                              30
